Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Specification
The disclosure is objected to because of the following informalities: par. 102, typo: “potions.”
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re cl. 11:
Lack of positive antecedent basis for “said landing section” (antecedent found in cl. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-15, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Lely (GB 2150490), in view of Harrington (3020830) and Brady et al (3295299).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

van der Lely teaches the claimed invention, except:

1. A square baler (not shown) comprising: 
a first bale-forming area in which are formed a first series of first individual bales (5); 

a singulator (not shown) configured to receive the first and second individual bales from said first and second bale-forming areas and to form a single row of said first and second individual bales (due to the separate discharge platform, .


Harrington similarly teaches right and left chambers, where the baler is a “square baler” (figs 1-2):

“(28) A hay baler constructed in accordance with the instant invention comprises a left bale chamber 10 and a right bale chamber 12. The bale chambers are constructed similarly to previously known bale chambers and each of these bale chambers is formed by elongated side members 14, 16, 18 and 20, respectively. These side members are channel shaped members usually preferably formed of a single piece of sheet steel deformed to provide upper 200 and lower 201 parallel flanges as illustrated in FIGURES 1 and 2. The bale chambers have hay inlet side openings (such as 22 as shown in FIGURE 2), into which the hay is adapted to be introduced into the chambers. Each chamber further receives one of the plunger heads 26 and 28. Plunger heads 26 and 28 are each provided with pitman and crank mechanism.”

Brady teaches that it has been known to use crop converging walls / sides:
[AltContent: textbox (Converging means with right & left side walls)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Single row)][AltContent: arrow]
    PNG
    media_image1.png
    462
    489
    media_image1.png
    Greyscale



	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the baler of van der Lely with the teachings of Harrington & Brady, because it is within the skill in the art to pick & choose the type of baler used (see Harrington), whereas it would not have been outside to converge the bales into a single row, in order to allow other vehicles, such as baler transporters / stackers to more easily maneuver.




3. The square baler of claim 2, wherein said first and second bale forming chambers are configured to release first individual bales and the second individual bales at different times (as shown in fig 1, in van der Lely, the bales are ejected at different times).

4. The square baler of claim 1, wherein said first and second bale-forming areas are spaced apart from one another (van der Lely, fig 3).

5. The square baler of claim 1, wherein said singulator is positioned rearward of said first and second bale-forming areas (it would be obvious the singulator is placed at the rear where the bales are ejected).

11. The square baler of claim 1, wherein said singulator is configured to transport the first and second individual bales from said landing section to said exit section under a gravitational force (obvious capability of the bale(s) to travel by gravitation force, it is known the ramps are angled downward during discharge).

12. The square baler of claim 1, wherein said singulator comprises at least one pusher member configured to laterally push the first or second individual bales (shown in  the combination, Brady, right/left side walls).



14. The square baler of claim 13, wherein said singulator comprises a central section that includes a longitudinal centerline of said singulator, wherein said first pusher member is configured to push said first individual bales toward said central section, wherein said second pusher member is configured to push said second individual bale toward said central section (angled side walls, Brady, in the combination is capable of pushing the bales to a central section / area).

15. The square baler of claim 1, wherein said singulator comprises first and second dump cradles, with each movable between a bale-receiving position and a bale-dumping position (as noted above, the discharge is well known to include a ramp or cradle, in the combination, two cradles for each of the bales).

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known": 
“a scale.”

21. The square baler of claim 1, wherein said singulator comprises a scale for measuring a weight of said first and second bales (“a scale” has been well known to measure the bale at any particular location where the formed bale is).


The following are already addressed above, unless otherwise noted:

22. A method of sorting a plurality of bales of crop material, said method comprising the steps of: (a) forming bales of crop material within a first bale-forming area and a second bale-forming area; (b) dispensing a first series of first individual bales from the first bale-forming area; (c) dispensing a second series of second individual bales from the second bale-forming area; and (d) positioning the first and second individual bales dispensed respectively from the first and second bale-forming areas into a single 

23. The method of claim 22, wherein said positioning of step (d) is performed by a singulator that is positioned rearward of said first and second bale-forming areas.

24. The method of claim 23, wherein the singulator comprises a broad landing section and a narrow exit section, wherein the landing section is wide enough to receive at least two individual bales positioned side-by-side from the bale-forming areas, and wherein the exit section is narrow enough to not allow receipt of two individual bales positioned side-by-side (as shown in the combination, Brady, wide/broad followed by a narrow exit).

25. The method of claim 23, wherein the first and second bales travel through the singulator under the force of gravity (cl. 11).

26. The method of claim 23, wherein the first and second bales travel through the singulator via a conveyor (the obvious discharge ramp is considered a conveyor).

27. The method of claim 22, wherein the first and second bale-forming areas are spaced apart from one another (cl. 4).




Allowable Subject Matter
	
Claim(s) 6-10, 16-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Dow (294638) teaches a duplex baling press / chamber (fig 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671